DETAILED ACTION

This is in response to the application and preliminary amendment, both filed 14 August 2020. The application is a §371 national stage entry of PCT/US2019/018118 filed 14 February 2019, which claims priority to U.S. provisional application 62/710,459 filed 16 February 2018.
As a result of preliminary amendment, claim 19 is amended and claims 21-51 are canceled. Therefore, claims 1-20 are currently pending in the application. Claims 1, 17 and 18 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 August 2020 and 11 February 2022 are being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Regarding claim 19, the claim as amended starts “[[A]] method of Claim 1”. This appears to be a typographical error that was intended to be “[[A]] The method of Claim 1” and will be examined as such.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steeb et al. (U.S. PGPub 2004/0268292; Dec. 30,2004; hereinafter “Steeb”)1.
Regarding claim 1, Steeb teaches a method comprising, by at least one hardware processor, executing a software-defined Preboot eXecution Environment (PXE) server to: [Figs 5A - 5F, see also Fig. 3, par. 22-24- auto deployment service to manage configuration and installation of software to computing device 102 based on its hardware configuration, ¶¶ [0024]-[0025] including reconfiguration /update of computing environment]
receive a request from a hardware device over at least one network, [Fig 5A, step 302; the target device transmits a DHCP request that includes a PXE request (¶ [0048])] wherein the request comprises an identifier associated with the hardware device; [¶ [0049] teaches identifiers associated with hardware devices]
compare the identifier to a plurality of attribute sets stored in memory; [The admin MAC, GUID and Asset Tag are collected from the device when connection is established to the device, and stored on the controller if not already present. (Steeb: page 33 discloses a manual creation denoted as section 5.1.2.1 of the Object Model specification ¶ [0130]); determining if the MAC is present or not is comparing to a set of attributes stored in memory. While section 5.1.2.1 is about a manual creation process, it also describes an auto-discovery process, further noted in section 5.1.2.2.]    
when the identifier does not match any of the plurality of attribute sets, [page 33, section 5.1.2.1 teaches creating of a new instance of a hardware device record. ¶¶ [0027]-[0028] teaches that task sequences are created and maintained for specific devices, controller 122 keeps a record (i.e., a configuration) of computing devices 102 for the next boot deployment]  
generate a task graph for a PXE process for the hardware device, wherein the task graph comprises a plurality of stages, and wherein each of the plurality of stages comprises one or more tasks, and [a task sequence to use in managing a device or set of devices is obtained (Figs 6,7; ¶ [0083]) The task sequence is then converted into a job representation that is to be carried out in managing the device(s) (act 394). The job representation may be, for example, a job tree (¶ [0084]); a job tree 402 (also referred to as a job graph) (¶ [0087])]
initiate an initial stage in the generated task graph; and, [Fig 6, step 396; The task sequence represented by job tree 402 is performed when the particular device on which the task sequence to be carried out is running on the network. (¶ [0088])]
when the identifier matches one of the plurality of attribute sets, [page 33, section 5.1.2.1 teaches the case of finding a matching instance of an existing device record]
retrieve a task graph associated with the one attribute set, and [Fig 6, steps 392-394; a task sequence to use in managing a device or set of devices is obtained (¶ [0083]); ¶¶ [0027]-[0028] teaches that task sequences are created and maintained for specific devices]
initiate a next stage in the retrieved task graph. [Fig 6, step 396; ¶ [0084] teaches jobs carried out on the managed devices;  Controller 122 keeps a record of devices 102 that are being managed by automated deployment service 120, what action(s) automated deployment service 120 should take the next time each of the devices 102 is booted, and what operations can be performed on each device 102. (¶ [0028])]
Regarding claim 2, Steeb teaches the method of claim 1, and further teaches initiating the initial stage and initiating the next stage comprises transmitting a configuration file to the hardware device over the at least one network, wherein the configuration file comprises one or more instructions representing the one or more tasks in the respective stage. [The PXE service 220 detects the PXE request and responds to the target device with an identifier of a source of a network boot program and a name of the network boot program (act 304). The network boot program is a program that can be downloaded to the target device and executed on the target device. The network boot program allows the target device to configure and use RAM disks on device 102. (¶ [0048])]
Regarding claim 3, Steeb teaches the method of claim 1, and further teaches each of the plurality of attribute sets comprises at least one identifier from a prior request received from an associated hardware device. [¶¶ [0048]-[0049] teaches identifiers transmitted by hardware devices. Steeb: p 33, section 5.1.2.1 teaches comparing identifiers to known identifiers, adding new identifiers. ¶ [0028] teaches the controller keeping a record of devices managed by the service.]
Regarding claim 4, Steeb teaches the method of claim 3, and further teaches each of the plurality of attribute sets comprise two or more identifiers associated with a hardware device from which a prior request was received. [¶ [0049] teaches that one or more identifiers may be associated with a hardware device]
Regarding claim 5, Steeb teaches the method of claim 1, and further teaches initiating the initial stage comprises instructing the hardware device to download and boot an operating system that probes two or more components of the hardware device and transmits a result of the probe to the software-defined PXE server, and [¶ [0057]-[0060] teaches a deployment agent loader that is downloaded and run to gather hardware information of the target device; The deployment agent loader gathers hardware information regarding the target device, such as an enumeration or listing of the various hardware components that are present in the target device. (¶ [0058])]
wherein the method further comprises, by the at least one hardware processor, executing the software-defined PXE server to: receive the result of the probe from the operating system on the hardware device; generate an attribute set from the result of the probe; and [see above regarding ¶ [0058].]
store the generated attribute set as one of the plurality of attribute sets in the memory. [deployment agents may also optionally be cached (e.g., at network boot service 204 or in database 216 (¶ [0059])]
Regarding claim 9, Steeb teaches the method of claim 1, and further teaches executing the software-defined PXE server to: receive a result of at least one stage, executed on the hardware device, from the hardware device; and store the received result of the at least one stage in association with the hardware device in the memory; wherein determining the next stage in the retrieved task graph comprises identifying the next stage in the retrieved task graph based on the received result of the at least one stage. [Fig 8; ¶ [0090]-[0095] teaches running steps in sequence, determining the results, and progressing to the next step if the previous step fails.]
Regarding claim 10, Steeb teaches the method of claim 9, and further teaches storing the received result of the at least one stage in association with the hardware device comprises storing the received result of the at least one stage in association with an attribute set, within the plurality of attribute sets stored in the memory, that is associated with the hardware device. [¶ [0092] teaches recording the results of the step and storing the result to prepare for a next boot of the device]
Regarding claim 11, Steeb teaches the method of claim 10, and further teaches transmitting the attribute set associated with hardware device and at least a portion of the result of one or more stages performed by the hardware device, over at least one external network, to an external platform. [Controller 122 may be informed explicitly that the step was successfully run (¶ [0092])]
Regarding claim 12, Steeb teaches the method of claim 9, and further teaches executing the software-defined PXE server to, for each of a plurality of iterations, until a final stage in the task graph has been completed: receive a request from the hardware device; match the identifier in the received request to the one attribute set; retrieve the task graph associated with the one attribute set; determine the next stage in the retrieved task graph based on the received result from at least one preceding stage; and initiate the next stage in the retrieved task graph. [Figs 7, 8 and ¶ [0096] teach running a set of steps in a job graph in a sequential series. ¶ [0087] teaches that the task sequence is set for a particular device.]
Regarding claim 13, Steeb teaches the method of claim 12, and further teaches at least one stage in the task graph comprises updating firmware on the hardware device. [Fig 3, step 154 and ¶ [0034] teaches that firmware may be updated]
Regarding claim 16, Steeb teaches the method of claim 1, and further teaches executing the software-defined PXE server to retrieve results of a prior PXE process, performed by a different PXE server, [multiple automated deployment services 200 may be on the same network (¶ [0050]); ¶ [0050] teaches that multiple PXE servers may be respond to a request]  over at least one external network from an external platform, wherein the task graph is generated based on the retrieved results of the prior PXE process.[¶ [0083] teaches that a task sequence for the identified device is obtained. When a different server than a previous server response to a request, the server obtains task lists for that device.]
Regarding claim 17, Steeb teaches a system comprising: at least one hardware processor; and one or more software modules that, when executed by the at least one hardware processor, [Figs 1, 2; ¶ [0026]]
The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claim 18, Steeb teaches  a non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor, cause the processor to execute [Figs, 1, 2, ¶ [0026],[0147]]
The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claim 19, Steeb teaches the method of claim 1, and further teaches for a plurality of iterations: transmitting a request to the PXE server over the at least one network, wherein the request comprises the identifier associated with the hardware device; receiving a configuration file from the PXE server over the at least one network, wherein the configuration file comprises one or more instructions representing the one or more tasks in one of the plurality of stages of the task graph; executing the configuration file; [¶¶ [0034]-[0035] teaches receiving a configuration of the device from a PXE server and executing it to configure the device, and that there may be multiple commands, thus iterating over them] transmitting a result of the execution to the PXE server over the at least one network; [Fig 8; ¶ [0090]-[0095] teaches running steps in sequence, determining the results, and progressing to the next step if the previous step fails.]  and rebooting the hardware device. [re-booted (¶ [0036])]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeb.
Regarding claim 6, Steeb teaches the method of claim 5. While Steeb teaches the device comprises a network interface card [Fig 11, item 654] and that an attribute comprises an identifier of the network interface card [¶ [0049] teaches a MAC address of the network card being used as an identifier],  Steeb does not specifically teach the device comprises a first network interface card and a second network interface card.
However Steeb teaches that the service may maintain one or more identifiers for each of the computing devices [¶ [0049]] and that devices may be identified by “zero or more MAC addresses” which are guaranteed to be unique (page 20, section 2.2). Further, Steeb teaches a device that includes both a network card [item 654] and a modem [item 656, ¶ [0143]]. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that a device may include multiple network interface cards, each with an identifier, for the benefit of connecting to multiple networks. (¶ [0143])
Regarding claim 7, Steeb teaches the method of claim 6, and further teaches the first identifier and the second identifier both comprise a Media Access Control (MAC) address. [¶ [0149]]
Regarding claim 8, Steeb teaches the method of claim 6, and further teaches comparing the identifier to a plurality of attribute sets comprises comparing the identifier to the first identifier and the second identifier in one or more of the plurality of attribute sets until the identifier matches either the first identifier or the second identifier in one of the plurality of attribute sets or all of the plurality of attribute sets have been compared, and wherein, when the identifier matches either the first identifier or the second identifier in one of the plurality of attribute sets, the identifier matches that one attribute set. [P 33, section 5.1.2.1 teaches comparing identifiers to known identifiers to determine which device is requesting; ¶ [0049] teaches that a device may have one or more identifiers. Therefore, matching any identifier associated with a device would match the device.]
Regarding claim 20, Steeb teaches the method of claim 19, and Steeb further teaches in at least one of the plurality of iterations, executing the configuration file comprises downloading and booting an operating system [¶¶ [0037]-[0038] teaches downloading and installing an operating system.
Steeb does not specifically teach that the operating system probes two or more components of the hardware device and transmits a result of the probe to the PXE server.
However, Steeb does teach that the operating system may perform a variety of other tasks, including being a temporary operating system (¶ [0037]) and perform additional confirmation or determination of attributes. (¶ [0038]) Further, Steeb teaches gathering attributes of the components of the device by the PXE server. (¶ [0058])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have an operating system that probes and reports components of the hardware device to the PXE server for the benefit of dynamically generating a deployment agent based on the hardware information received from the target device (¶ [0059])
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeb in view of Young et al. (U.S. PGPUB 2014/0068585; Mar. 6, 2014; hereinafter “Young”).
Regarding claim 14, Steeb teaches the method of claim 13. While Steeb teaches a series of tasks in a task graph [Figs 7, 8], Steeb does not teach that a stage in the task graph comprises testing a performance or reliability of the hardware device, and that a user may determine the order the tasks are to be carried out in (¶ [0083]). 
However, in the related art of firmware updating [Abstract], Young teaches that when firmware updates that the system generally runs self-tests and identifies hardware resources of the system. (¶ [0039])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included, in the method of Steeb, a task to perform a self-test (i.e. a test of performance or reliability) in the job graph after an update for the benefit of establishing a secure pre-boot environment (¶ [0039])
Regarding claim 15, the combination of Steeb/Young teaches the method of claim 14, and Young in the combination teaches testing a performance or reliability of the hardware device. Steeb in the combination teaches that the tasks may be performed in any user defined order. (¶ [0083])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186              



/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Included as U.S. Patent Application Publication Cite No 1 on IDS filed 08/14/2020.